MAUGHAN, Chief Justice:
The Utah County Attorney brings this appeal from the District Court’s granting of the defendants’ motion to quash the information. The record reveals the appeal was exclusively taken by the County Attorney in the name of the State and does not indicate that he was rendering assistance as requested by the Attorney General in relation to the appeal. In our recent decision in State v. Loddy, Utah, 618 P.2d 60 (1980), we concluded such actions to be beyond the authority of the County Attorney. Following that decision the present appeal is dismissed.
HALL, HOWE, STEWART and OAKS, JJ., concur.